DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6 and 8-14 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie R. Amoroso on 18 March 2022.

The application has been amended as follows: 
Claim 1, line 4, replace “acid)” with -- acid --.
Cancel claims 15-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Instant claims 1 and 6 are drawn to a plant growth regulator composition comprising 3-chloro-5-(trifluoromethyl)pyridine-2-carboxylic acid (compound (A) according to formula (I)) and a 
The closest prior art, EFSA (EFSA Journal, 2014) and Wei et al. (Scientific Reports, 2016), both teach compound (A) as a metabolite of the fungicides fluopicolide and fluopyram.  However, EFSA and Wei et al. do not disclose that compound (A) provides any fungicidal properties similar to the parent compounds.  Applicant filed a declaration on 11 February 2022, providing data showing that compound (A) does not exhibit antifungal activity.  Therefore, the prior art does not teach or suggest agricultural compositions comprising compound (A), and the declaration shows that a person having ordinary skill in the art would not expect compound (A) to exhibit fungicidal activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616